    Case 1:16-cv-00130-SPB-RAL Document 167 Filed 12/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

STRATTON PEAY,                                )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 1:16-CV-130
                                              )
                                              )       Re: Motion for preliminary injunction
C.O. SAGER, et al,                            )           ECF No. 138
                       Defendants.            )


                                    MEMORANDUM ORDER1

       Plaintiff filed a motion seeking a preliminary injunction directing Defendants “to have an

MRI or CT scan done upon Plaintiff’s left mastoid bone.” ECF No. 138. Plaintiff claims that

these medical tests are necessary because his left mastoid bone may have been fractured when he

was allegedly assault by inmates at the direction of Defendants in February 2015.

       Magistrate Judge's Lanzillo conducted a hearing on the motion by video on November 3,

2020. Plaintiff offered his own testimony and the declarations of two fellow inmates, while

Defendants produced three separate x-ray examinations on Plaintiff’s mastoid bone. On

November 5, 2020, Magistrate Judge Lanzillo issued a Report and Recommendation

recommending that the motion be denied. Judge Lanzillo concluded that Plaintiff could

demonstrate neither a likelihood of success on the merits or irreparable injury in order to justify

the extraordinary remedy of a preliminary injunction. Neither party filed Objections to the

Report and Recommendation.2


1
 This action was referred to United States Magistrate Judge Richard A. Lanzillo, for report and
recommendation in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules
72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges.
2
 Plaintiff has filed Objections to a Report and Recommendation addressing Defendant McKeel’s
motion to dismiss. See ECF No. 166. Out of an abundance of caution for a pro se litigant, this

                                                  1
  Case 1:16-cv-00130-SPB-RAL Document 167 Filed 12/10/20 Page 2 of 2




          After de novo review of the complaint and documents in the case, together with the report

and recommendation, the following order is entered:



          AND NOW, this 10th day of December 2020;

          IT IS ORDERED that the Plaintiff’s motion for preliminary injunction [ECF No. 138] is

denied.

          IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued on November 5, 2020 [ECF No. 164] is adopted as the opinion of the court.




                                                      /s/ Susan Paradise Baxter
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge




Court has also reviewed those Objections for any opposition to the motion for preliminary
injunction.

                                                  2
